             Case 7:19-mj-09721-MRG Document 13 Filed 11/13/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                             ~ URIGINAL
                                                                                I




UNITED STATES OF AMERICA,
                                                              Case No .: I c:\ fllA:&::93: ,:J,\   (MRG)
                                             Plaintiff,
                                                              ORDER OF DISMISSAL
                              -against-




                                             Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed/   C ()   ..\   M     nv Yi+s   1-v ·I~    ~i l..t~le ~



                                                                 SO ORDERED.




Dated:              l3 -A day of N ov-er,1.i~c                ,20 ~ .
                Poughkeepsie, New York
